DETAILED DESCRIPTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following FINAL Office Action is in response to Applicant’s communication filed 06/24/2022 regarding application 17/061,323. 

Status of Claim(s)
	Claim(s) 1-20 is/are currently pending and are rejected as follows. Claim(s) 1, 5, 11, 13-14, 17, and 20 have been amended.

Response to Arguments - 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered, and are deemed persuasive.
	Accordingly, Examiner withdraws the previously applied 101 rejection.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied 103 rejection are rendered moot in view of the newly amended prior art rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, and 12-20 is/are rejected under 35 U.S.C.103 as being unpatentable over Rackley III (US 10,891,677B2) in view of Cronin (US 2018/0047074 Al) and further in view of Li (US 2021/0241167 A1).



Claim(s) 1, 14, and 17 –
	Rackley III describes the following:
A server comprising circuitry (Rackley III: Column 15 lines 14-26, "Referring again to FIG. 3, the computing system, or server 100, may comprise a processing unit 121, a system memory 122, and a system bus 123 that couples various system components including the system memory 122 to the processing unit 121. ")
Retrieves customer subscription data which is associated with a first set of customers related to a set of vehicles, wherein the set of vehicles are controlled with one or more remote applications associated with the server; (Rackley III: Column I line 55 - Column 2 line 6, "the subscription vehicle service presents new customers with a set of questions used to generate an initial profile. One of the purposes of the profile is to serve as a reference area that contains information about a user account and the users that are associated with that user account. Further, the information is utilized to either identify additional information that is needed or would be beneficial to initiate a campaign to obtain this additional information and/or present optimized suggestions or recommendations to a user in response to a vehicle request, such as obtaining an initial vehicle or performing a vehicle swap, or to reach out to suggest a swap. Overall, one of the goals of the various embodiments of this invention is to provide a level of artificial intelligence that dynamically approaches an improvement in customer satisfaction in their use of the subscription vehicle service by analyzing tangible and quantifiable metrics obtained from the customer and/or through analysis of the profile.")
Extracts a first set of features from the retrieved customer subscription data as a first training data set (Rackley III: Column 9 lines 16-47, "The SVS may operate to extract one or more keywords, each of which may be used to generate attribute values, which could be based on the relevance and sentiment associated with the keywords or other weighting. For example, one or more keywords may be determined to pertain to a particular persistent topic, such as preference given to vehicle color or style ... ")
Trains a machine learning model based on ... the first training dataset that includes the extracted first set of features and a first feature of the first set of features, wherein the first feature corresponds to a paid subscription of a remote application of the one or more remote applications (Rackley III: Column 7 lines 54-67, "The SVS may also apply natural language processing and machine learning algorithms to determine whether additional information would be helpful whether any ambiguous instructions require clarification or whether the requests contradict previously expressed preferences such that clarification would be helpful. In the event that a request is made via free text without reference to a specific option or attribute, the evaluation engine of the SVS may also evaluate whether the request maps closely to an existing option or whether it is better handled by creating a new option or attribute. The evaluation engine may take as inputs all the customer's history interacting with and using the SVS. In particular, data on the customer's current state (e.g., current vehicle's type status, and location) may also be taken into account as a non-limiting example ... ")
Controls generation of recommendation information related to the remote application, based on the determined importance score for the second feature of the first set of features; and (Rackley III: Column 8 line 60- Column 9 line 16, "A wide range of telematics data can be collected, analyzed and then be utilized in a variety of manners when generating vehicle suggestions or swap suggestions. For instance, the location of a driver's current vehicle could be obtained from telematics data and such information may be used in identifying favorable swaps, such as nearby vehicles.")
Transmits the recommendation information to one or more electronic devices associated with the server (Rackley III: Column 9 lines 48 - lines 67, "If the evaluation generates one or more vehicle suggestions 335, the suggestions may be evaluated by the SVS and accepted or rejected, and/or the vehicle swap or suggestions may be presented to the customer and either accepted or rejected.")
Rackley III does not disclose the estimation of coefficients of a regression model nor does it specifically disclose an impact of a corresponding feature on a set of features, however, Cronin discloses the following limitations:
Estimation of a set of coefficients of a regression model (Cronin: Paragraph 116, "For example, according to some embodiments, these predictive models include models trained according to a logistic regression approach (an example of which will be described in greater detail below with respect to FIG. 11) based on a training set that is obtained and, in some embodiments, continuously updated based on user actions such as viewing, accepting, or rating offerings. In step 1020, the service broker framework retrieves a predictive model (e.g., learned coefficients, a feature list, etc.) associated with a particular offering or class of offerings (or service or class of services) for evaluation."; Paragraph 112, "In step 1106, the device identifies the number of features identified in the data set and, in step 1108, initializes a set of coefficients to be used in the resulting model. According to various embodiments, a coefficient is created for each feature along with one additional coefficient to serve as a constant. Where the model is being trained to output a numerical value, a linear regression approach may be utilized, wherein the final model function may take the form of ... ")
Each coefficient of the set of coefficients indicates an impact of a corresponding feature from the first set of features on the paid subscription of the remote application (Cronin: Paragraph 112, "In step 1106, the device identifies the number of features identified in the data set and, in step 1108, initializes a set of coefficients to be used in the resulting model. According to various embodiments, a coefficient is created for each feature along with one additional coefficient to serve as a constant. Where the model is being trained to output a numerical value, a linear regression approach may be utilized, wherein the final model function may take the form of. .. where Xis the set of features { x.sub.1, x.sub.2, ... } and the coefficients { 8.sub.0, 8.sub. L 8.sub.2, ... } are to be tuned by the method 1100 to provide as output an appropriate relevance estimation, consistent with the trends learned from the training data set. In some embodiments the final model function may incorporate a sigmoid function as follows:"; Paragraph 128, "in addition to following approaches other than regression, other embodiments may utilize different methods for tuning coefficients in a regression approach other than batch gradient descent. For example, some embodiments may use stochastic gradient descent, wherein each coefficient update is performed based on a single training example (thereby removing the summation from the partial derivative), and the method additionally iterates through each such example. In other embodiments, the normal equations for regression may be used to find appropriate coefficients, using a matrix-based, non-iterative approach where the set of coefficients is computed as ... ")
Rackley III in view of Cronin does not disclose the use of the model to determine the values of the extracted features, or the re-training of a machine learning model, however, Li discloses the following:
Determine a first performance score of the trained machine learning model based on the first set of features, wherein (Li: Paragraph 38, “The training coordinator 214 further comprises a transformation module 304 that is configured to transform values of the predefined set of features into training values through use of operators in a predefined set of operators. The training coordinator 214 additionally comprises a training module 306 that is configured to train ML models based upon the training values and labels assigned thereto. The training coordinator 214 also comprises a diagnostic module 308 that is configured to output diagnostic information with respect to performance of ML models. For instance, the diagnostic information may include indications of features importance, Area Under Curve (AUC) curves, partial dependency plots, etc.”)
The first set of features includes a second feature, and (Li: Paragraph 67, “In one example, A/B (i.e., on or off or known working ML model vs. candidate replacement ML model) tests may be performed. The ML development platform 210 may divide the client computing devices 126-128 into a first subset and a second subset. The ML development platform 210 may deploy the ML model 232 to the first subset, but not the second subset. The ML development platform 210 may receive data from the first subset and the second subset, and the ML development platform 210 may evaluate performance of the ML model 232 based upon the data. The ML development platform 210 may also perform reverse A/B tests to further validate the effectiveness of the ML model 232.”)
The first performance score corresponds to an area under curve (AUC) for the trained machine learning model and indicates a degree of success of the trained machine learning model in a determination of the impact of the first set of features on the first feature (Li: Paragraph 38, “The training coordinator 214 further comprises a transformation module 304 that is configured to transform values of the predefined set of features into training values through use of operators in a predefined set of operators. The training coordinator 214 additionally comprises a training module 306 that is configured to train ML models based upon the training values and labels assigned thereto. The training coordinator 214 also comprises a diagnostic module 308 that is configured to output diagnostic information with respect to performance of ML models. For instance, the diagnostic information may include indications of features importance, Area Under Curve (AUC) curves, partial dependency plots, etc.”)
Generates a subset of features that excludes the second feature of the first set of feature as a second training dataset (Li: Paragraph 58, “Based upon the diagnostic information, the ML development platform 210, in response to input from the developer 130, may update the features 226 (e.g., remove a feature, add a feature from the predefined set of features, etc.) and retrain the ML model 232.”;  Paragraph 62, “In an example, the telemetry data 238 may include values for some or all of the features specified in the client configuration data 234 that were produced by the first client computing device 126, an identity of the prediction output by the ML model 232, and user feedback (including ground truth values) collected about the prediction. The telemetry data 238 may exclude certain features based upon privacy settings of the first client computing device 126. The ML development platform 210 can automatically retrain the ML model 232 based upon the telemetry data 238, evaluate the retrained ML model 232 as described above, and redeploy updated ML assets (which include retrained ML model 232 and, optionally, an updated version of the client configuration data 234) to each of the client computing devices 126-128. Notably, the code for the API call in the target application 407 does not need to be changed to account for the retrained ML model, as the target application 407 performs the API call using the scenario identifier, which does not change when the ML model 232 is updated.”; Paragraph 63, “In an example, the ML development platform 210 may remove a feature from the features 226 that were used to train the ML model 232. In another example, the ML development platform 210 may add a feature to the features 226, the feature being a feature from the predefined set of features that was not initially used to train the ML model 232. The ML development platform 210 may retrain the ML model 232 using the updated features. Additionally, the ML development platform 210 may update the client configuration data 234 to account for the removed or newly added features.”)
Re-trains the machine learning model based on the second training dataset including the subset of features (Li: Paragraph 66, “The process of receiving the telemetry data 238, retraining the ML model 232, and redeploying the retrained ML model 232 may be repeated any number of times such that the ML model 232 is continually improved and/or adapts to observed user behavior. Tus, the computing system 100 provides a loop that enables ML functionality to be added to the target application 114 with minimal effort on the part of the software developer 130.”)
Determines a second performance score of the re-trained machine learning model based on the subset of features of the first set of features, wherein (Li: Paragraph 42, “In an example, a first set of training values may include a first training value and a second training value, wherein the first training value corresponds to a first feature and the second training value corresponds to a second feature. The first feature may be a number of mouse clicks received by a computing device within a time period, and, in an example, the first training value for the first feature may be “4.” The second feature may be a number of keyboard strokes received by the computing device within the time period, and, in an example, the second training value may be “16.””;  Paragraph 66, “The process of receiving the telemetry data 238, retraining the ML model 232, and redeploying the retrained ML model 232 may be repeated any number of times such that the ML model 232 is continually improved and/or adapts to observed user behavior. Tus, the computing system 100 provides a loop that enables ML functionality to be added to the target application 114 with minimal effort on the part of the software developer 130.”)
The second performance score includes the area under curve (AUC) for the re-trained machine learning model, and (Li: Paragraph 13, “he ML development platform can evaluate the ML model and output diagnostic information with respect to the ML model, including generating Area Under Curve (AUC) and partial dependency plots, as well as generating data that is indicative of importance of training features to correct predictions.”)
The first performance score of the machine learning model is different from the second performance score of the machine learning model (Li: Paragraph 58, “Based upon the diagnostic information, the ML development platform 210, in response to input from the developer 130, may update the features 226 (e.g., remove a feature, add a feature from the predefined set of features, etc.) and retrain the ML model 232.”)
Determine an importance score for each of the second feature of the extracted first set of features based on a difference between the first performance score and the second performance score of the trained machine learning model (Li: Paragraph 13, “The ML development platform can evaluate the ML model and output diagnostic information with respect to the ML model, including generating Area Under Curve (AUC) and partial dependency plots, as well as generating data that is indicative of importance of training features to correct predictions. Based upon such diagnostic information, the ML development platform can update training features that are used to train the ML model and can retrain the ML model (until an ML model is generated that has sufficiently high prediction accuracy). The ML development platform can employ heuristics or other suitable approaches to identify training features that are to be used to train the ML model.”; Paragraph 58, “Subsequent to generating the training data 224, the ML development platform 210 generates the ML assets 230. More specifically, the ML development platform 210 trains the ML model 232 based upon the training values 226, the labels 228 assigned thereto, and the model configuration data 236. Upon the ML model 232 being trained, the ML development platform 210 also generates diagnostic information for the ML model 232 that is indicative of the importance of each feature in the features 226 in generating correct predictions.”)

Rackley III discloses an invention for a paid vehicle subscription service including the generating and transmitting of recommendations based on user data. Cronin discloses a method subscription service for an individual. Li discloses a method of determining feature importance when training a model based on subsets and re-training. At the time of Applicant's application, one of ordinary skill in the art would have deemed it obvious to combine the methods of Rackley III with the teachings of Cronin, as taught by Cronin (Cronin: Paragraph 67, "the offering marketplace instructions 314 may use information about the consumer (e.g., available inputs, parameter values, demographics, health records, app usage, etc.) in conjunction with a rule set or learned model to recommend offerings that are individually tailored to the user."). Also at the time of Applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Rackley III in view of Cronin with the teachings of Li as taught  by Li (Li: Paragraph 17, “For instance, the ML development platform can cause A/B tests to be performed (either during training or after deployment) with different ML models or ML model configurations or the ML development platform can deploy different ML models to different segments of users or devices (e.g., deploy a first ML model to laptop computing devices and a second ML model to desktop computing devices) all without having to change the program code of a target application executing on the devices.”)

Claim(s) 2 and 19 –
Rackley III in view of Cronin and Li disclose the limitations of claims 1 and 17 
Rackley III further discloses:
Wherein the recommendation information includes: marketing information to increase the paid subscription to the one or more remote applications (Rackley III: Column 4 lines 23-31, "subscription vehicle service that provides vehicle suggestions based on a dynamically changing set of information and an artificial intelligent analysis of the information to generate vehicle suggestions and/or initiate campaigns for the collection of further information ... ")

Claim(s) 3 and 18 –
Rackley III in view of Cronin and Li disclose the limitations of claims 1 and 17 
Rackley III further discloses:
Filters the retrieved customer subscription data based on or more predefined rules and (Rackley III: Column 4 lines 57 - 67, "The SVS accesses the information that is incorporated into the profile and generates metrics 310. Among other things, the metrics include value attributes for various categories of information and use cases. The value attributes can best be understood by way of example. As a non­limiting example, if a customer does not provide a vehicle color preference, the value attribute for the color of a suggested vehicle may be low or zero ... ")
Extracts the first set of features based on the filtered customer subscription data (Rackley III: Column 4 lines 57 - Column 5 line 24, "The SVS accesses the information that is incorporated into the profile and generates metrics 310. Among other things, the metrics include value attributes for various categories of information and use cases. The value attributes can best be understood by way of example. As a non-limiting example, if a customer does not provide a vehicle color preference, the value attribute for the color of a suggested vehicle may be low or zero ... ")

Claim(s) 4 –
Rackley III in view of Cronin and Li disclose the limitations of claims 1 and 3 
Rackley III further discloses:
Wherein the one or more predefined rules include at least one of: a rule related to a geographical location of each of the first set of customers, a rule related to a date of purchase of each of the set of vehicles, a rule related to an age of each of the first set of customers, a rule related to a gender of each of the first set of customers, a rule related to a model of each of the set of vehicles, a rule related to the remote application, a rule related to usage timelines of the remote application, or a rule related to success or failure of the remote application. (Rackley III: Column 4 lines 57 - Column 5 line 24, "The SVS accesses the information that is incorporated into the profile and generates metrics 310. Among other things, the metrics include value attributes for various categories of information and use cases. The value attributes can best be understood by way of example. As a non-limiting example, if a customer does not provide a vehicle color preference, the value attribute for the color of a suggested vehicle may be low or zero ... ")

Claim(s) 5 and 20 –
Rackley III in view of Cronin and Li disclose the limitations of claims 1 and 17 
Rackley III further discloses:
wherein the importance score of the second feature of the first set of features is higher than the importance score of a third feature of the first set of features, and an influence of the second feature on the first feature is more than an influence of the third feature on the first feature. (Rackley III: Column 9 lines 16-4 7, "The SVS may operate to extract one or more keywords, each of which may be used to generate attribute values, which could be based on the relevance and sentiment associated with the keywords or other weighting. For example, one or more keywords may be determined to pertain to a particular persistent topic, such as preference given to vehicle color or style ... "; Column 13 lines 7 - 57, "The evaluation engine 240 primarily analyzes the available data to provide input to the suggestion generator 270 and/or generate events for the event processor 250. The heuristics and algorithms utilized by the evaluation engine 240, as well as the metric generator 230, can be quite varied and are dynamically adjusted ... Thus, as the system is deployed and operates in the field, new heuristics, rules and algorithms can be developed, deployed and monitored to see if the customer satisfaction metrics are beneficially or adversely affected. Based on these results, additional changes may also be implemented. In addition, the ability for customers to provide free form entry of information can also be used to generate and/or modify the heuristics, rules and algorithms. As a non-limiting example, the SVS can detect a trend of customers providing queries with regards to the miles per gallon ratings for vehicles, the volume of the gas tanks and the fuel efficiency. If such requests tend to be at a heightened level of frequency from customers that are swapping out for vehicles for long trips, the SVS may modify the operation of the evaluation engine to identify the number of miles that a vehicle or a class of vehicles will average between having to stop for refueling ... as well as the new value attribute in evaluation a vehicle change request. It should also be appreciated that the artificial intelligence aspect of the SVS can be used to provide valuable information to the SVS operator. For instance, if the distance between fueling value attribute is trending towards a heightened level of importance, the SVS can provide operator notice to evaluate an expansion or modification of the fleet to include an increased number of vehicles with higher distance between refueling parameters or, modify some of the existing or upcoming expansions to the fleet to include auxiliary fuel tanks. In addition, the customer's engagement with a vehicle can be measured and used as an indication of satisfaction. For instance, the measures use of the vehicle, which can be determined based on telematics data obtained from a telematics device, may indicate that the user has a strong or weak affinity towards the vehicle ... ")
Claim(s) 6 –
Rackley III in view of Cronin and Li disclose the limitations of claims 1
Rackley III further discloses:
wherein the first set of features associated with each of the first set of customers includes at least one of: an age of each customer, a usage of a free subscription of the remote application to control a vehicle by each customer, registration information of the vehicle, a model name of the vehicle purchased by each customer, a year of manufacturing of the vehicle purchased by each customer, a language of each customer, an ethnicity of each customer, information about a number of members in a family of each customer, a census area associated with each customer, a technology preference of each customer for usage of the remote application, or usage of the first feature by each customer. (Rackley III: Column 4 lines 57 - Column 5 line 24, "The SVS accesses the information that is incorporated into the profile and generates metrics 310. Among other things, the metrics include value attributes for various categories of information and use cases. The value attributes can best be understood by way of example. As a non-limiting example, if a customer does not provide a vehicle color preference, the value attribute for the color of a suggested vehicle may be low or zero ... demographic information ... ")




Claim(s) 7 –
Rackley III in view of Cronin and Li disclose the limitations of claims 1
Rackley III further discloses:
Retrieves application usage data, wherein the application usage data indicates a usage of the one or more remote applications to control the set of vehicles; (Rackley III: Column 12 lines 14-27, "the metric generator 230 relies not only upon the information in the data store 220 but also a set of algorithms and/or heuristics to analyze the available information for the generation and/or augmentation of value attributes, the generation and/or augmentation of use cases as well as identifying information deficiencies and providing input for generating events to gather further information. The metric generator 230 may also receive input directly from a system operator, the customer interface 200, the information source interface 210 as well as operate in conjunction with the evaluation engine 240 in generating the metrics.")
generates a second set of features, from a plurality of parameters included in the retrieved application usage data; (Rackley III: Column 9 lines 16-47, "The SVS may operate to extract one or more keywords, each of which may be used to generate attribute values, which could be based on the relevance and sentiment associated with the keywords or other weighting. For example, one or more keywords may be determined to pertain to a particular persistent topic, such as preference given to vehicle color or style ... ")
Trains the machine learning model based on the generated second set of features and the first feature which corresponds to the paid subscription of the remote application of the one or more remote applications; (Rackley III: Column 7 lines 54-67, "The SVS may also apply natural language processing and machine learning algorithms to determine whether additional information would be helpful whether any ambiguous instructions require clarification or whether the requests contradict previously expressed preferences such that clarification would be helpful. In the event that a request is made via free text without reference to a specific option or attribute, the evaluation engine of the SVS may also evaluate whether the request maps closely to an existing option or whether it is better handled by creating a new option or attribute. The evaluation engine may take as inputs all the customer's history interacting with and using the SVS. In particular, data on the customer's current state (e.g., current vehicle's type status, and location) may also be taken into account as a non-limiting example ... ")
Determines the importance score for each of the generated second set of features based on the trained machine learning model; (Rackley III: Column 9 lines 16-4 7, "The SVS may operate to extract one or more keywords, each of which may be used to generate attribute values, which could be based on the relevance and sentiment associated with the keywords or other weighting. For example, one or more keywords may be determined to pertain to a particular persistent topic, such as preference given to vehicle color or style ... ")
Generates the recommendation information related to the remote application, based on the determined importance score for each of the second set of features; and (Rackley III: Column 8 line 60 - Column 9 line 16, "A wide range of telematics data can be collected, analyzed and then be utilized in a variety of manners when generating vehicle suggestions or swap suggestions. For instance, the location of a driver's current vehicle could be obtained from telematics data and such information may be used in identifying favorable swaps, such as nearby vehicles.")
Transmits the recommendation information to the one or more electronic devices associated with the server. (Rackley III: Column 9 lines 48 - lines 67, "If the evaluation generates one or more vehicle suggestions 335, the suggestions may be evaluated by the SVS and accepted or rejected, and/or the vehicle swap or suggestions may be presented to the customer and either accepted or rejected.")

Claim(s) 8 and 15 –
Rackley III in view of Cronin and Li disclose the limitations of claims 1, 7, and 14 Rackley III further discloses:	
wherein the plurality of parameters in the application usage data associated with the one or more remote applications include at least one of: a vehicle identification number of a vehicle, a model name of the vehicle, a year of manufacturing of the vehicle, a country of residence, an enrolment date of a customer on the remote application, a usage of a set of services in the remote application, a timestamp of usage of the remote application, or success or failure information of the usage of the set of services of the remote application. (Rackley III: Column 7 lines 54 - Column 8 line 5, "The evaluation engine may take as inputs all the customer's history interacting with and using the SVS. In particular, data on the customer's current state (e.g., current vehicle's type status, and location) may also be taken into account as a non-limiting example.")

Claim(s) 9 and 16-
	Rackley III in view of Cronin and Li disclose the limitations of claims 1, 7-8, and 14-15
Rackley III further discloses:
wherein the second set of features include at least one of: a rate of success of usage of each service of the set of services in the remote application, a date of completion of subscription of the remote application, daily usage information related to each service included in the remote application, or a usage percentage information of each service included in the remote application. (Rackley III: Column 7 lines 54 - Column 8 line 5, "The evaluation engine may take as inputs all the customer's history interacting with and using the SVS. In particular, data on the customer's current state (e.g., current vehicle's type status, and location) may also be taken into account as a non-limiting example."; Column 11 line 62 -column 12 line 5, "he data store 220 can provide storage for generated metrics, including but not limited to use cases and value attributes, historical interactions such as prior suggestions and responses from the customer to such suggestions, customer feedback, or the like.")

Claim(s) 12 –
	Rackley III in view of Cronin and Li disclose the limitations of claims 1
Rackley III further discloses:
wherein the one or more remote applications are installed on a customer device associated with each of the first set of customers. (Rackley III: Column 4 lines 33 56, "that the customer is using to access the subscription vehicle service system ("SVS"), or through a or a resident application that accesses the SVS from a mobile device or computing system. The SVS is a computing environment that houses and runs the subscription vehicle service ... ")

Claim(s) 13 –
	Rackley III in view of Cronin and Li disclose the limitations of claims 1
Rackley III further discloses:
wherein one or more customers of the first set of customers are subscribed to the one or more remote applications to control the set of vehicles, and wherein the subscription of the one or more remote applications includes at least one of: a free subscription or a paid subscription of the one or more remote applications. (Rackley III: Column 4 lines I - 11, "The term "possession" is used herein to denote the period of time when a vehicle is assigned to a subscriber or client and is in the custodianship of that subscriber or client. This concept is distinct from "rental" for at least the reason that when a vehicle is rented, the amount paid is a function of the time that the subscriber has the car. Under a subscription service, the payment may comprise a flat fee that does not depend on either the duration of possessions or the frequency of swaps.")


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rackley, II (US 10,891,6 77 B2) in view of Cronin (US 2018/0047074Al), Li (US 2021/0241167 A1) and further in view of Cermak (US 2020/0401126Al).

Claim(s) 10 – 
	Rackley III in view of Cronin and Li disclose the limitations of claims 1
Rackley III in view of Cronin and Li does not disclose remote control of a vehicle, however, Cermak discloses the following:
wherein the set of services included in the remote application of the one or more remote applications include at least one of: a remote start service of the vehicle, a remote locking service of the vehicle, a remote unlocking service of the vehicle, or a horn blow service of the vehicle (Cermak: Paragraph 2, "One general aspect includes a method to initiate remote control of a vehicle, the method including: receiving, via a processor, an indication that a manual drive sequence should be initiated by a remotely located data center; and based on the indication, via the processor, initiating the manual drive sequence such that the data center can remotely control the vehicle ... "; Paragraph 26, "VSM 44 can be a body control module (BCM) that monitors and governs various electrical components located throughout the vehicle body like the vehicle's power door locks ... ")

Rackley discloses a method for a subscription service for vehicles. Cronin discloses a method for determining coefficient importance for a regression model reading features of a paid subscription service for an individual. Li discloses a method of determining feature importance when training a model based on subsets and re-training. Cermak discloses a method for the remote control of a vehicle. At the time of applicant's filed invention, one or ordinary skill in the art would have deemed it obvious to combine the methods of Rackley in view of Cronin and Li with the remote control of Cermak, as taught by Cermak (Cermak: Paragraph 1, "It is therefore desirable to provide a system and method that initiates a particular manual drive sequence that allows an advisor of a remote data center to manually control the autonomous vehicle ... ")

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rackley, II (US 10,891,6 77 B2) in view of Cronin (US 2018/0047074Al), Li (US 2021/0241167 A1) and further in view of Simoudis (US 2020/0364953 A1).

Claim(s) 11 –
Rackley III in view of Cronin and Li disclose the limitations of claim 1
Rackley III does not disclose specifically a logistic regression model however, Cronin discloses the following discloses:
Wherein the trained machine learning model includes at least one of: a logistic regression model or a random forest model (Cronin: Paragraph 116, "For example, according to some embodiments, these predictive models include models trained according to a logistic regression approach (an example of which will be described in greater detail below with respect to FIG. 11) based on a training set that is obtained and, in some embodiments, continuously updated based on user actions such as viewing, accepting, or rating offerings.")
Rackley III in view of Cronin or Li does not explicitly disclose a random forest algorithm, however, Simoudis discloses the following:
The circuitry further executes a random forest algorithm to train the machine learning model based on different training datasets (Simoudis: Paragraph 89, “The machine learning algorithm may comprise one or more of the following: a support vector machine (SVM), a naïve Bayes classification, a linear regression, a quantile regression, a logistic regression, a random forest, a neural network, CNN, RNN, a gradient-boosted classifier or repressor, or another supervised or unsupervised machine learning algorithm.”)

Rackley III discloses an invention for a paid vehicle subscription service including the generating and transmitting of recommendations based on user data. Cronin discloses a method for determining coefficient importance for a regression model reading features of a paid subscription service for an individual. Li discloses a method of determining feature importance when training a model based on subsets and re-training. Simoudis discloses a method for monitoring and organizing data for a vehicles. At the time of Applicant's application, one of ordinary skill in the art would have deemed it obvious to combine the methods of Rackley III with the teachings of Cronin, as taught by Cronin (Cronin: Paragraph 67, "the offering marketplace instructions 314 may use information about the consumer (e.g., available inputs, parameter values, demographics, health records, app usage, etc.) in conjunction with a rule set or learned model to recommend offerings that are individually tailored to the user."). It would have also been obvious at the time of applicant’s filed invention to combine the methods of Rackley III in view of Cronin and Li with the methods of Simoudis as taught by Simoudis (Simoudis: Paragraph 93, “In knowledge-based environments, the availability and leveraging of information, coupled with associated human expertise, is a critical component for improved process, implementation, and utilization efficiencies. A knowledge base provides a plethora of information about a specific subject matter in multiple data sources that can be accessed from global locations with Internet access, or other relevant technologies.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624